Citation Nr: 1103858	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a flat 
left foot.

2.  Entitlement to service connection for a flat left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November to December 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2009 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in October 2010.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  At the time of the hearing, the record 
was left open for a period of 60 days to afford the Veteran an 
opportunity to submit medical nexus evidence in support of his 
new and material evidence claim for a flat left foot.  The 
Veteran submitted a statement from J. Yu, M.D. dated October 
2010. 

The issue of entitlement to service connection for a left flat 
foot is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for bilateral 
flat feet in a decision dated April 1976.  The Veteran did not 
appeal the RO decision and, therefore, the decision is final.  

2.  The evidence received subsequent to the RO's April 1976 
decision includes private treatment records, lay statements, and 
hearing testimony; this evidence raises a reasonable possibility 
of substantiating the claim of service connection for a flat left 
foot.


CONCLUSIONS OF LAW

1.  The RO's April 1976 rating decision denying service 
connection for bilateral flat feet is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  New and material evidence has been presented since the April 
1976 RO decision denying service connection for bilateral flat 
feet; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the Veteran's claim of entitlement to 
service connection for bilateral flat feet in a rating decision 
dated April 1976 on the grounds that the bilateral flat feet 
existed prior to service.  It was noted that the Veteran was 
afforded a Medical Evaluation Board (MEB) and medically separated 
from service as a result of this disability which was found to 
have existed prior to service.  The Veteran was notified of this 
decision that same month and did not appeal.  Therefore, this 
decision is final.  

The Veteran subsequently attempted to reopen his claim of 
entitlement to service connection for a flat left foot in 
November 2008.  The RO denied the Veteran's claim to reopen in 
January 2009 on the grounds that he failed to submit new and 
material evidence.  See January 2009 rating decision.  In 
particular, the RO indicated that the Veteran did not provide the 
information or evidence requested in a December 2008 notice 
letter.  A careful review of this notice letter asked the Veteran 
to submit information or evidence showing that his flat left foot 
was incurred in or aggravated by his period of active service.  
The Veteran was notified of this decision and timely perfected 
this appeal.
With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  The Veteran's current claim of 
service connection for a flat left foot is based on the same 
diagnosis and factual basis that was of record when the previous 
claim was last decided on the merits.  Thus, new and material 
evidence is necessary to reopen the claim.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for a flat left foot was 
previously denied because there was no objective evidence showing 
that this condition was incurred in or aggravated by his period 
of active service, particularly where, as here, it was noted that 
the Veteran's flat left foot existed prior to service.

Associated with the claims file is a private medical opinion from 
J. Yu, M.D. dated October 2010.  Dr. Yu stated that he reviewed 
the Veteran's "medical record" and noted that the Veteran 
complained of pain in the left midfoot.  According to the 
Veteran, he had this pain since 1975 when he was injured in the 
military.  A recently obtained magnetic resonance imaging (MRI) 
scan revealed an osteochondral lesion of the talus and 
posttraumatic arthropathy of the medial cuneiform.  Additionally, 
Dr. Yu, an orthopedist, stated:

In my opinion, it is likely that these are 
the result of trauma and were either 
caused or aggravated by his military 
service.  Since his discharge from the 
military, [the Veteran] reports he has not 
sustained any other further injury to his 
foot.    

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim of entitlement to service 
connection for a flat left foot should be reopened, the Board 
concludes that the evidence described above constitutes new and 
material evidence sufficient to reopen the Veteran's claim.  In 
this regard, Dr. Yu's October 2010 medical opinion indicated that 
the Veteran's left foot disability was either caused or 
aggravated by his military service.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a flat left foot has been presented; to 
this extent, the appeal is reopened.


REMAND

The Board has reopened the Veteran's claim of entitlement to 
service connection for a flat left foot.  In October 2010, the 
Veteran testified before the undersigned VLJ and expressed the 
opinion that his currently diagnosed left foot condition was 
related to service, and specifically to activities performed 
during basic training.  The Veteran also denied having any foot 
problems prior to entering service.  

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran underwent a clinical evaluation and 
physical examination in December 1974 prior to entering service.  
The clinical evaluation was normal and no foot abnormalities were 
found.  The Veteran described his health as "good," and 
specifically denied ever having any foot trouble.  

The Veteran subsequently presented to sick call in December 1975 
with subjective complaints of bilateral arch pain.  The Veteran 
stated that his feet hurt "all the time," especially when 
running or marching.  The Veteran reported having foot problems 
as a civilian for which he was prescribed arch supports.  
However, the arch supports did not alleviate his symptoms.  X-
rays revealed a bilateral pes planus deformity.  The impression 
was moderate, symptomatic bilateral pes planus, existed prior to 
service (EPTS), "not PR."  The Veteran was recommended for MEB 
processing.

A MEB examination report dated that same month diagnosed the 
Veteran as having moderate, symptomatic bilateral pes planus.  
The Veteran was medically separated from service as a result of 
this condition.  A notation on the MEB report indicated that this 
condition existed prior to service.     

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not yet 
been afforded a VA examination in this case.  Accordingly, the 
Veteran should be scheduled for a VA examination to determine the 
nature and etiology of any and all left foot conditions, 
including but not limited to a flat left foot, and the 
relationship to service, if any.

The Veteran also testified that he received treatment from Dr. Yu 
as well as the Meharry Medical Clinic in Nashville, Tennessee.  
In light of this information, the Veteran should identify any and 
all VA and non-VA sources of treatment for his left foot 
condition both before and after service.  The Veteran should be 
requested to provide, or authorize VA to obtain, any and all 
relevant treatment records identified by the Veteran.

The Veteran should also be provided with a duty-to-inform notice 
regarding his service connection claim that complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the Veteran with complete VCAA notification and inform 
him of the type of information and evidence needed to 
substantiate a service connection claim for a left foot condition 
on direct and presumptive bases.  In addition, he should be 
advised of the information and evidence needed to substantiate a 
service connection claim for a left foot condition based on pre-
existing aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all VA and non-VA sources of 
treatment for his left foot condition, 
including but not limited to a flat left 
foot, both before and after service, 
including any and all records from J. Yu, 
M.D. and/or the Meharry Medical Clinic in 
Nashville, Tennessee.  In particular, the 
Veteran should provide either the medical 
records or authorization sufficient to allow 
VA to request the identified records.  If the 
Veteran provides sufficient authorizations, 
the RO/AMC should attempt to obtain treatment 
records.  If the records cannot be obtained, 
the Veteran should be notified pursuant 
to38 C.F.R. § 3.159(e).

2.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish service 
connection for a left foot condition, 
including but not limited to a flat left 
foot, on direct and presumptive bases.  

3.  After the above development is completed, 
schedule the Veteran for a VA examination to 
assess the nature and etiology of any and all 
left foot conditions.  The examiner should 
note in the examination report that the 
claims file has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
express an opinion as to whether the Veteran 
currently has a left foot condition(s), 
including but not limited to a flat left 
foot.  If so, the examiner is then asked to 
express an opinion as to when the left foot 
condition(s) was first manifested (i.e., 
prior to service, in service, or after 
discharge from service).  If the examiner 
determines that the Veteran's left foot 
condition(s) clearly and unmistakably (i.e., 
undebatably) existed prior to service, the 
examiner is asked to express an opinion as to 
whether there was a permanent increase in the 
severity of the underlying pathology 
associated with the Veteran's left foot 
condition(s) which occurred during service, 
to include as a result of basic training 
activities.  If the examiner answers this 
question affirmatively, the examiner is then 
asked to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to the 
natural progress of the disease.  If the 
examiner determines that the Veteran's left 
foot condition(s) did not increase in 
severity during service, the examiner should 
indicate as such.  Note: for VA purposes, 
temporary or intermittent flare-ups during 
service are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  

If the examiner determines that any left foot 
condition(s) did not clearly and unmistakably 
(i.e., undebatably) exist prior to service, 
the examiner is asked to opine as to whether 
it is at least as likely as not (i.e., 50 
percent or greater possibility) that the 
Veteran's currently diagnosed left foot 
condition(s) is related to his period of 
service, including but not limited to his 
performance of basic training activities.  
The examiner must consider the Veteran's 
reports of a continuity of symptoms since 
service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  The examination report should be 
returned to the examiner if it is deficient 
in any manner.  

5.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


